 



STOCK OPTION AGREEMENT
          THIS STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into
as of the 16th day of May, 2007, by and between SENTISEARCH, INC., a Delaware
corporation (the “Company”), and Erik R. Lundh( the “Optionee”).
W I T N E S S E T H:
          WHEREAS, the Company desires to grant to the Optionee, and the
Optionee desires to accept, an option to purchase shares of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”), upon the terms and
conditions set forth in this Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained and other good and valuable consideration, the
parties hereto agree as follows:
          1. Grant. The Company hereby grants to the Optionee an option to
purchase up to 50,000 shares of Common Stock, at a purchase price of $0.18 per
share, which is the closing price per share of the Common Stock on the date
hereof.
          2. Vesting; Term. This option shall be fully vested on the date of
grant and may be exercised in whole or in part at any time prior to the fifth
anniversary of the date hereof. Unless terminated sooner, this option will
expire on the fifth anniversary of the date hereof if and to the extent it has
not been previously exercised. Notwithstanding the foregoing, (i) if, at any
time prior to the first anniversary of the date hereof, Optionee no longer
serves on the Board of Directors of the Company, this option shall expire thirty
(30) days from the date of such termination of service; and (ii) if, at any time
on or after the first anniversary of the date hereof, and prior to the fourth
anniversary of the date hereof, Optionee no longer serves on the Board of
Directors of the Company, this option shall expire one year from the date of
such termination of service.
          3. Non-Transferability. This option shall not be transferable other
than by will or the laws of descent and distribution and, during Optionee’s
lifetime, shall not be exercisable by any person other than Optionee.
          4. Exercise of Option. This option may be exercised by transmitting to
the Secretary of the Company (or such other person designated by the Company) a
written notice specifying the number of shares being purchased, together with
payment in full of the exercise price. As soon as practicable after this option
is duly exercised, the Company will deliver to the Optionee a certificate for
the number of shares of Common Stock purchased by the Optionee pursuant to such
exercise. The Optionee shall have no rights as a stockholder with respect to any
shares of Common Stock covered by this option unless and until the shares of
Common Stock are issued pursuant to the exercise of this option.
          5. Compliance with Law. The Company will not be obligated to issue or
deliver shares of Common Stock pursuant to this option unless the issuance and
delivery of such shares complies with applicable law, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, and the requirements of any stock

 



--------------------------------------------------------------------------------



 



exchange or market upon which the Common Stock may then be listed. The Company
may prevent or delay the exercise of this option if and to the extent the
Company deems necessary or advisable in order to avoid a violation of applicable
law or its own policies regarding the purchase and sale of Common Stock. If,
during the period of any such ban or delay, the term of this option would
expire, then the term of this option will be extended for thirty (30) days after
the Company removes the restriction against exercise.
          6. Transfer Orders; Legends. All certificates for shares of Common
Stock delivered under this option shall be subject to such stock-transfer orders
and other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or market upon which the Common Stock may then be listed, and
any applicable federal or state securities law. The Company may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.
          7. Miscellaneous This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and, may not be modified other
than by written instrument executed by the parties.
          IN WITNESS WHEREOF, this Agreement has been executed as of the date
first above written.

                  SENTISEARCH, INC.    
 
           
 
  By:   /s/ Joseph K. Pagano
 
        Joseph K. Pagano         Chief Executive Officer    
 
                OPTIONEE    
 
           
 
  By:   /s/ Erik R. Lundh    
 
                Erik R. Lundh    

- 2 -